Citation Nr: 0836170	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-17 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial rating in excess of 40 percent 
for L5-S1 degenerative joint disease. 

3.  Entitlement to an initial compensable rating for service-
connected right lower extremity radiculopathy.  

4.  Entitlement to an initial compensable rating for service-
connected left lower extremity radiculopathy.  

5.  Entitlement to an initial rating in excess of 40 percent 
for a right knee disability. 

6.  Entitlement to an initial compensable rating for service-
connected right ear hearing loss disability.  

7.  Entitlement to nonservice-connected pension benefits for 
any period prior to April 28, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to January 1976.  He also performed active duty for training 
and inactive duty training at various dates including a 
period of full-time active duty for training under 
32 U.S.C.A. § 502(f) and 38 C.F.R. § 3.6 (c)(3) from October 
1999 to January 2002.  In January 2002, he was recalled to 
active military service in support of Operation Desert Spring 
and served in Southwest Asia (Saudi Arabia) until October 
2002.  In October 2002, he resumed the duty status of full-
time active duty for training under 32 U.S.C.A. § 502(f) and 
38 C.F.R. § 3.6 (c) (3) and served until February 2003.  He 
was discharged from the Army National Guard in June 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied service connection for internal 
hemorrhoids, denied entitlement to non-service-connected 
pension, granted an initial 40 percent rating for L5-S1 
degenerative joint disease, myositis, and foraminal stenosis; 
granted an initial 10 percent rating for right medial 
meniscal tear and arthroscopic surgery; granted an initial 
noncompensable rating for right lower extremity 
radiculopathy; granted an initial noncompensable rating for 
left lower extremity radiculopathy; and, granted an initial 
noncompensable rating for right ear hearing loss disability. 

The veteran has asserted that service-connected disabilities 
precluded working during the entire appeal period.  Thus, the 
issue of entitlement to a total rating based on individual 
umemployability (TDIU) due to service-connected disabilities 
is referred to the RO for any period prior to April 28, 2004, 
for appropriate action. 

Since the claim for non-service-connected pension was denied 
in August 2003, additional psychiatric (major depressive 
disorder rated 50 percent) and neurologic disabilities 
(bilateral lower extremity radiculopathy rated 40 percent) 
have been identified.  Thus, the RO must consider the pension 
claim based on these additional disabilities.  Moreover, the 
RO has granted a TDIU effective from April 28, 2004.  Because 
TDIU is a greater benefit, the pension claim is mooted from 
the effective date of TDIU; however, there exists a 
possibility of pension for an earlier period.  This will be 
further addressed in the REMAND portion of the decision.

The issue of entitlement to non-service-connected pension for 
any period prior to April 28, 2004, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence that relates the 
veteran's hemorrhoids to active military service. 

2.  Throughout the appeal period, lumbar spine degenerative 
disc disease has been manifested by severe lumbar spine 
limitation of motion.

3.  Throughout the appeal period, right lower extremity 
radiculopathy is manifested by pain, numbness, and cramping 
that more nearly approximates moderate incomplete paralysis.  

4.  Throughout the appeal period, left lower extremity 
radiculopathy is manifested by pain, numbness, and cramping 
that more nearly approximates moderate incomplete paralysis.  

5.  Throughout the appeal period, the right knee disability 
has been manifested by range of motion to 110 degrees of 
flexion, limited by pain, and to zero degrees of extension; 
instability is not shown.

6.  The service-connected right ear is manifested by Level I 
hearing loss; service connection for left ear hearing loss 
disability has not been established.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).

2.  The criteria for an initial schedular rating greater than 
40 percent for L5-S1 degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 
5292, 5293 (2002); § 4.71a, Diagnostic Code 5243 (2007).

3.  For the entire appeal period, the criteria for an initial 
20 percent schedular rating for right lower extremity 
radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 
3.104.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2007).

4.  For the entire appeal period, the criteria for an initial 
20 percent schedular rating for left lower extremity 
radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial schedular rating greater than 
10 percent for right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, § 4.71, Plate II, § 4.71a, Diagnostic Codes 5257, 
5259, 5260, 5261 (2007).

6.  The criteria for an initial compensable schedular rating 
for right ear hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to a hemorrhoid rating, such error was harmless 
given that the RO will assign a disability rating and 
effective date for that rating and offer the veteran 
opportunity to appeal for a greater benefit at the time the 
Board's decision is implemented.  

The claimant also challenges the initial evaluation following 
the grant of service connection for the lumbosacral spine, 
for the right knee, and for right ear hearing loss 
disability.  Because the notice that was provided concerning 
the effective date and disability rating before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In this regard, VA's duty to notify was satisfied by way of a 
letter sent to the claimant in July 2003 that addresses the 
notice elements and was sent prior to the initial decision in 
this matter.  The letter informed the claimant of what 
evidence was required to substantiate the claim and of the 
claimant's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available VA and private medical reports.  The claimant 
was provided an opportunity to set forth his or her 
contentions during the hearing before an RO hearing officer.  
The claimant was afforded several VA medical examinations.  
Neither the claimant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection for Hemorrhoids 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The veteran's service treatment records contain no mention of 
hemorrhoids prior to December 2000.  During a December 2000 
periodic examination while serving in a full-time active duty 
for training status, the anus and rectum were noted to be 
normal; however, a stool sample was guaiac positive.  In May 
2001, while continuing his full-time active duty for training 
status, five thrombosed hemorrhoids were surgically excised.  
In November 2001, two internal hemorrhoids were detected.  

In February 2003, the veteran requested service connection 
for hemorrhoids that reportedly arose in November 2001.  An 
April 2003 VA anus and rectum compensation examination report 
reflects that the diagnosis was internal hemorrhoids, status 
post banding in 2001.  

In April 2004, the veteran testified that he had hemorrhoids 
prior to joining the Army National Guard, but that lifting 
heavy objects in the National Guard caused additional 
hemorrhoids to appear.  

In this case, the medical evidence does not indicate any 
hemorrhoid until the veteran's active duty for training in 
2001.  The current VA diagnosis is internal hemorrhoids 
linked to those that were treated in 2001.  Thus, a 
hemorrhoid disability clearly arose during active duty for 
training.  Because a disability arose during active duty for 
training, this duty period is converted to active military 
service by operation of VA's own definitions.  

According to VA's definitions, the term "active military 
service" includes any period of active duty for training 
during which the individual was disabled from a disease or 
injury incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6(a) (2007).  There is no evidence that suggests that the 
hemorrhoids that arose in 2001 were not incurred in the line 
of duty.  Therefore, that period of active duty for training 
becomes "active military service."  The requirements for 
service connection for hemorrhoids are met because of the 
competent evidence of the onset of new hemorrhoids in 2001, 
continuous hemorrhoid symptoms since then, and the current 
diagnosis of internal hemorrhoids linked to those shown in 
2001.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert, supra.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for hemorrhoids must therefore be 
granted.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  In a more 
recent case, the Court held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

L5-S1 Degenerative Joint Disease

L5-S1 degenerative joint disease with disc bulge, myositis, 
and foraminal stenosis has been rated 40 percent disabling 
for the entire appeal period under Diagnostic Codes 5293-
5292.  The RO assigned an effective date of October 14, 2002, 
for this disability.  This date is significant because the 
rating criteria changed during the appeal period.  As noted 
by VA's General Counsel, both versions of the rating code 
must therefore be considered and the version most favorable 
to the veteran applies.  

The VA General Counsel also held that if the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  VA must 
apply the earlier version of the regulation for the period 
prior to the effective date of the change and may continue to 
apply it after the change, if favorable to the veteran.  
VAOPGCPREC 3-2000.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

Because the lumbar spine has been rated 40 percent throughout 
the appeal period, Diagnostic Code 5292 needs no further 
consideration because no rating higher than that already 
assigned is available.  The only basis for a rating greater 
than 40 percent under the rating criteria set forth above is 
for intervertebral disc syndrome.  

Under Diagnostic Code 5293 (effective September 23, 2002), 
the maximum schedular rating available is 60 percent, based 
on duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  Because incapacitating episodes are not shown, 
the criteria for a rating greater than 40 percent are not 
more nearly approximated.  

Effective September 26, 2003, new and significant rating 
criteria were added to the rating schedule.  Under the new 
rating criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same; however, the following new rating 
criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

To sum-up the above rating schedule changes, VA has simply 
recoded intervertebral disc syndrome under Diagnostic Code 
5243 and added a new formula for rating limitation of motion 
of the cervical spine that was not available prior to 
September 26, 2003.  

An April 2003 VA orthopedic compensation examination report 
reflects thoracolumbar spine flexion to 36 degrees, extension 
to 6 degrees, and side bending to 16 degrees each way.  
Rotation was not mentioned, but the examiner did mention that 
pain began at 29 degrees of flexion, zero degrees of 
extension, and at 10 degrees of side bending.  The examiner 
noted additional disability due to decreased endurance.  No 
incapacitating episode was noted.  During a May 2004 VA 
orthopedic compensation examination, the above findings were 
approximated.  

In April 2004, the veteran testified that he had constant, 
intolerable back pain that prevented him from sleeping.  

Because the rating schedule requires that ankylosis be shown 
for a thoracolumbar spine rating higher than the 40 percent 
already assigned, the recent changes do not help the veteran.  
Moreover, because the highest schedular rating for limitation 
of motion has been applied, there is no need for further 
consideration of functional loss due to reduced endurance.  
Johnston v. Brown, 10 Vet. App. 80 (1997) (when the maximum 
schedular rating is in effect for loss of motion of a joint, 
and the disability does not meet the criteria for a higher 
evaluation under any other applicable diagnostic code (after 
all other potential diagnostic codes have been considered), 
further consideration of functional loss may not be 
required).  

The evidence does not contain a factual finding demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Assignment of staged rating is therefore unnecessary.  Hart, 
supra.  

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 40 percent for L5-S1 degenerative joint disease.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The 
claim for a schedular disability rating greater than 40 
percent for L5-S1 degenerative joint disease is therefore 
denied.  

Right and Left Lower Extremity Radiculopathy 

The RO has granted service connection and assigned 
noncompensable ratings for right lower extremity 
radiculopathy and for left lower extremity radiculopathy 
under Diagnostic Codes 5293-8620 for the entire appeal 
period.  The manifestations of this radiculopathy include 
back pains radiating to the lower extremities, numbness in 
each leg, and bilateral leg cramping.  These symptoms were 
specifically found by the May 2004 VA orthopedic examiner.  
Neither bowel nor bladder symptoms are shown.  While motor 
deficits are not shown, the veteran testified that his legs 
feel weaker.  

Rating neurologic manifestations involves consideration of 
various regulatory provisions.  Below are some relevant 
rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to bilateral lower 
extremity radiculopathy because the manifestations more 
nearly approximate the level of disability produced by 
sciatica when considering functional impairment, anatomical 
location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is chiefly sensory.  Motor 
involvement is not shown.  Therefore, the Board will consider 
a mild or moderate disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Because sensory deficits are mild, but the leg pains are 
reportedly severe, and because the rating schedule offers no 
guideline to distinguish between mild and moderate incomplete 
paralysis, the Board must resolve any remaining doubt in 
favor of the veteran.  Overall, the disability more nearly 
approximates the disability picture represented by moderate 
incomplete paralysis in each extremity.  Thus, the Board will 
consider a 20 percent rating under Diagnostic Code 8520, for 
each lower extremity for the entire appeal period.  

The evidence does not contain a factual finding demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Assignment of staged rating is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claims.  Separate initial 20 percent ratings for right lower 
extremity and for left lower extremity radiculopathy will 
therefore be granted.

Right Knee 

Right medial meniscus tear with arthroscopic surgery has been 
rated 10 percent disabling throughout the appeal period under 
Diagnostic Code 5260.  The Board must consider all available 
diagnostic codes, however.

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and 
severe instability warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2007).  

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2007).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2007).

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2007).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2007).    

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  GC held that these 
separate ratings should each take into consideration any 
additional functional loss due to pain under 38 C.F.R. § 4.40 
and DeLuca, and that these separate ratings do not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

During an April 2003 VA orthopedic compensation examination, 
the veteran reported right knee stiffness with increased pain 
on use and during cold weather.  He denied locking, swelling, 
giving away, or flare-ups.  Range of motion was to 125 
degrees of flexion and to zero degrees of extension.  There 
was tenderness at the medial joint line.  There was no 
instability.

During an April 2004 hearing, the veteran testified that he 
felt greater knee pain on rainy days and that knee pain 
precluded walking a long distance. 

During a May 2004 VA orthopedic compensation examination, the 
veteran reported constant right knee pain.  He denied 
locking, swelling, or giving away.  Range of motion was to 
110 degrees of flexion, limited by pain, and to zero degrees 
of extension.  There was tenderness in the meniscal area and 
there was a positive patellar grinding test with positive 
crepitation.  There was no instability.  Although the veteran 
could walk unaided for a short distance, he reportedly used a 
cane often.  

Comparing the range of motion and tenderness in the knee area 
to the rating criteria, the manifestations do not more nearly 
approximate the criteria for a 20 percent rating.  This 
conclusion considers the tenets of DeLuca, supra.  

The evidence does not contain a factual finding demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Assignment of staged rating is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for an initial schedular disability rating greater 
than 10 percent for right knee disability is therefore 
denied.  

Right Ear Hearing Loss Disability

Right ear hearing loss disability has been noncompensably 
rated throughout the appeal period under Diagnostic Code 
6100.  The veteran requests a higher rating.

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  

The rating schedule establishes auditory acuity levels, 
designated Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2007); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 6110 
(2007).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2007).

When impaired hearing is service-connected in only one ear, 
and the veteran is not totally deaf in both ears, the 
nonservice-connected ear will be assigned a Roman Number I 
designation for hearing impairment, subject to the provisions 
of 38 C.F.R. § 3.383 (2007).  38 C.F.R. § 4.85(f) (2007).

The relevant evidence consists of a VA audiometry evaluations 
performed in April 2003 and in June 2004 and the veteran's 
testimony.  The non-service-connected left ear is assigned 
Level I throughout the appeal period.  

The April 2003 audiometry shows right ear speech recognition 
percentage of 100 percent and an average threshold loss of 26 
decibels.  The June 2004 VA audiometry shows identical 
results, that is, right hear speech recognition was again 100 
percent and an average threshold of 26 was shown.  Applying 
these values to 38 C.F.R. § 4.85, Table VI, the right ear 
must be assigned Level I.  This assigned evaluation is 
determined by mechanically applying the audiometry results to 
the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Application of such findings to Table VII results in the 
assignment of a noncompensable evaluation for right ear 
hearing loss disability.  The rating to be assigned for 
hearing loss is not a matter of judgment, it is simply a 
mechanical application of the audiometry findings to the 
chart.  Id.  Thus, assignment of a compensable evaluation for 
right ear hearing loss is not warranted.  

The evidence does not contain a factual finding demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Assignment of staged rating is therefore unnecessary.  Hart, 
supra.  

After considering the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
for a compensable rating for right ear hearing loss is 
denied.  

Extraschedular Consideration

Finally, the disability picture regarding the service-
connected disabilities addressed in this decision is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the disabilities have resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for hemorrhoids is granted.

An initial rating greater than 40 percent for L5-S1 
degenerative joint disease is denied. 

An initial 20 percent schedular rating for right lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial 20 percent schedular rating for left lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial schedular rating greater than 10 percent for a 
right knee disability is denied.

An initial compensable schedular rating for right ear hearing 
loss disability is denied.


REMAND

The issue of entitlement to non-service-connected pension 
under 38 C.F.R. § 4.17 for any period prior to April 28, 
2004, must be considered in light of the psychiatric 
diagnosis and in light of the 20 percent disability rating 
assigned to each leg in the decision above.  Accordingly, the 
case is REMANDED for the following action:

The AOJ should readjudicate the veteran's 
claim seeking entitlement to nonservice-
connected pension benefits for any period 
prior to April 28, 2004.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


